Citation Nr: 1642046	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to increases in the "staged" ratings assigned for service-connected posttraumatic stress disorder (PTSD), currently evaluated at 50 percent, prior to December 23, 2013, and 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 50 percent rating for PTSD, effective December 19, 2011 (the date of a claim for increased rating).  An interim February 2014 rating decision granted an increased 70 percent rating for PTSD, effective December 23, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue is characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

The Veteran requested a videoconference Board hearing in connection with his appeal.  Such a hearing was scheduled for May 12, 2016, in Waco, Texas, and the Veteran failed to report.  The Veteran contacted VA the day after the scheduled hearing and appeared to withdraw his hearing request.  In September 2016 correspondence, the Veteran confirmed that he no longer wished to testify before a member of the Board.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704(d), (e) (2015).

[The Board acknowledges that entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised during the pendency of this claim.  In a December 2014 rating decision, the RO granted entitlement to TDIU, effective May 16, 2014.  The Veteran did not initiate an appeal of the effective date assigned.  Consequently, the matter of TDIU is not before the Board.]

The issues of entitlement to an increased rating for right thigh disability and whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hearing loss were raised in the Veteran's September 2013 substantive appeal (of the matter decided herein), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

It is reasonably shown that, throughout the period on appeal (from December 19, 2011) the Veteran's PTSD symptoms have been manifested by social and occupational impairment with deficiencies in most areas; total social and occupational impairment is not shown.


CONCLUSION OF LAW

The criteria for a 70 percent, but no higher, disability rating for PTSD have been met, from December 19, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) have been met.  By correspondence dated in April 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment) and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates. 

The Veteran's pertinent and identified post-service treatment records have been secured.  The AOJ arranged for VA examinations in May 2012, December 2013, and October 2014, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's psychiatric disability (PTSD) is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-V does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-V.)

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

As noted above, in a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings, and the "look back" period extends to one year prior to the filing of the claim for increased rating.  The Veteran filed his claim in December 2011.  Consequently the period for consideration is from December 2010.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(1), (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In November 2011, the Veteran was seen at a VA Medical Center (MC) for an Agent Orange examination.  At that time, a PTSD screening was positive, and he reported sleep disturbances and prolonged symptoms of PTSD.  He was alert, pleasant, and cooperative, with normal speech.  He was euthymic with full and appropriate affect and fully oriented.  Memory was intact, and thought was coherent and goal-directed.  He denied symptoms of anxiety or depression.  Later that month, he was seen in ambulatory care, where a depression screen was positive.  He requested mental health evaluation and treatment.  

VA treatment records from December 2011 indicate that the Veteran reported increased symptoms of PTSD, to include having more nightmares, irritability, and anger.  He reported that he had been separated from his wife for six months, off and on, as a result of his PTSD symptoms, and that he was seeking treatment at the prompting of a relative and a friend who is a Veteran.  He stated that he was staying with his brother and did not want to lose his marriage.  He reported a close relationship with his three children.  At that time, he reported that he was still engaged in private investigation work.  He reported enjoying fishing, spending time with family, and getting coffee with his few friends.

Reported symptoms included sleep limited to four hours per night with medication, nightmares, and flashbacks.  He avoided crowds and was easily upset by little things.  He reported his energy, concentration, appetite, and motivation as fair, depending on the day.  He admitted to symptoms of depression and anxiety.  He denied symptoms of mania, hypomania, psychosis, and any thoughts, ideation, or plan of harming self or others. 

On mental status examination, he was alert, oriented, calm, cooperative, and related well with good eye contact.  He was pleasant and able to smile.  He did not exhibit any aggressive or threatening behavior.  His speech was clear and his language intact.  His mood was described as "feeling good today," with congruent affect.  He was reactive and pleasant.  There was no evidence of psychosis, and his thought process and content were goal directed and coherent.  Insight was fair, and judgment and memory were good.  He "firmly" denied any suicidal ideation.  The clinician diagnosed PTSD, described as "moderate mental illness," and assigned a GAF of 50.  His medication was adjusted to improve symptom management.  

VA treatment records from January 2012 are consistent with those from December 2011.  At that time, he clarified that his dreams were more "bothersome" in content than true nightmares.  He stated that he had been encouraged by a friend to begin participating in group therapy.  VA treatment records through November 2013 reflect essentially the same PTSD symptoms, to include severity.  In March 2012, he reported that he was able to get six to eight hours of sleep nightly, through use of medication, and described himself as "sleeping well."  In June and September 2012, he reported that he enjoyed living with his brother and might not reconcile with his estranged wife.  In September 2012 he reported that he was doing well in group therapy.  Group therapy session notes indicate that the Veteran participated appropriately, although a February 2013 note indicates that he was making "slight, if any" progress.

On May 2012 VA psychiatric examination, the examiner noted that the Veteran's PTSD was manifested by symptoms that included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner summarized the Veteran's recent PTSD treatment, noting the positive PTSD screen in November 2011 and referral for mental health evaluation and the GAF of 50, assigned by the Veteran's treating VA psychiatrist.  Based on interview with the Veteran, the examiner opined that the Veteran's PTSD symptoms had improved in the 1990s, in conjunction with treatment, but had worsened four years prior to examination, following the death of the Veteran's father.  The Veteran reported that he had been intermittently separated from his wife as a result of his behavior.  He also reported that within the last four years he began having trouble with focus and concentration.  The examiner concluded that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity and assigned a GAF of 57.

In May 2012 correspondence, the Veteran described the impact that his PTSD had on his prior career in law enforcement; specifically, he stated that he lost his job in 1993 due to symptoms of PTSD.  He described poor treatment from VA and the public when he returned from service in Vietnam, medical treatment he received in the 1990s, and the events four years prior (at the time of the Veteran's father's death) that led to the current exacerbation of his PTSD symptoms.  

A letter from the Veteran's estranged wife was also received in May 2012 (with additional copies received in December 2012 and December 2013.)  His wife described behavior she witnessed after the Veteran returned from Vietnam and while their children were in high school.  His wife concurred that the Veteran's behavior cost him his career in law enforcement.  His wife also related the current exacerbation in symptoms to the time of the Veteran's father's death four years prior, describing symptoms of irritability and hostility, depression, suicidal ideation, sleep disturbances, and refusal to attend a family reunion, and stated that the severity of symptoms was such that she moved out of their home.   

On June 2012 Vet Center intake evaluation, the Veteran reported that he was separated, with divorce pending, lived with his brother, and was currently working as a private investigator.  He reported symptoms of increased nightmares and irritability, that he was easily angered, and that he had a nervous tic in facial gestures.  He denied any suicidal or homicidal thoughts or plans.  He denied any feelings of hopelessness or despair.  

On mental status examination, he was neat, friendly, cooperative, and fully oriented.  His speech was appropriate and memory normal.  His affect was flat and blunted, and judgement fair.  He was agitated and restless.  On the intake form, the clinician marked "yes" for "grossly disorganized catatonic behavior," although this was not further discussed (as would be expected for a symptom of that severity) and may be an error; there was no evidence of any other thought disorder.  Appetite was average, and sleep disturbed (insomnia).  

The Veteran reported symptoms of nightmares and flashbacks, anxiety, and anxiety attacks.  He reported experiencing anxiety or panic attacks in crowds, leading him to avoid social gatherings.  He reported that he was edgy and easily angered, with difficulty occupationally and in relationships as a result.  He reported frequent irritability.  He reported that he had few friends and did not trust anyone except fellow combat Veterans.  Vet Center records through March 2014 note that the Veteran regularly participated in group sessions, although he was noted to be making "slow and minor progress."  (See April 2013 progress note).  He continued to report active symptoms of anxiety, depression, survivor guilt, hyper-vigilance, avoidance, intrusive thoughts, and insomnia.    

In his September 2013 substantive appeal, the Veteran reported onset of symptom exacerbation in 2006, and he described symptoms as including nightmares and suicidal thoughts.  He stated that he stopped trying to work six months prior, as there were too many triggers and he prefers to be alone or with other Vietnam combat veterans.  In a supplemental statement, the Veteran reported that his wife planned to divorce him, based on his symptoms of nightmares, depression, suicidal tendencies, and abuse (verbal and physical).  He reported disturbed sleep up to twice a week.

In December 2013 correspondence, the Veteran again reported that his symptom exacerbation had begun in 2006.  He reported sleep disturbance two or three times a week, estrangement from his wife, and loss of employment.  

In his December 2013 application for TDIU, the Veteran reported that his law enforcement career terminated in the late 1970s.  He stated he last worked full time in 2011 and that his nightmares affected his work as a private investigator.  He stated that he was unable to concentrate in court and was held in contempt of court in 2011.  

In December 2013, the Veteran's former employer (who employed him as a private investigator) provided a letter detailing the issues with the Veteran's employment.  Specifically, the employer stated that sleep disturbance and other (unspecified) issues interfered with the Veteran's ability to stay on schedule and complete investigations.  The employer also reported that the Veteran had long-standing difficulty interacting with others, to include an occasion when he assaulted an attorney who was critical of the Vietnam conflict.  The employer reported that in 2011, the Veteran was scheduled to give testimony in court, but was unable to do so until he received a therapy treatment for his PTSD symptoms.  The employer related their understanding that the Veteran had been terminated from other positions during his lifetime as a result of his PTSD symptoms.  The employer also completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), indicated that the Veteran was last employed by them in October 2011 and had problems with sleeping, concentration, ability to work in groups, and irritability.  

On December 2013 VA examination, the Veteran reported that he had regular contact with his children and grandchildren, but was still separated from his wife of 20 years and was living with his brother.  He reported that he last worked as a licensed private investigator in 2011.  The examiner noted symptoms of PTSD, including depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The examiner noted that the Veteran was well-oriented and appropriately groomed.  He was cooperative, maintained good eye contacted, and exhibited no inappropriate behavior.  Thought process and communication skills were within normal limits, and there was no evidence of delusion, hallucination, suicidal ideation, or homicidal ideation.  There were no apparent deficits in long- and short-term memory.  The Veteran reported mild difficulty with attention-span and concentration.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  

January 2014 VA treatment records note that the Veteran continued to live with his brother, preferred that living situation, and did not wish to live with his wife.  However, he reported that he was still talking to his wife on occasion.  He reported nightmares up to twice weekly and denied daily symptoms of depression.  His depression screening was negative.  His mental status examination was consistent with those from December 2011 through November 2013, although the Veteran reported erratic medication compliance.  In group therapy that month, the Veteran shared that he enjoyed participating in activities welcoming home deployed service members at airports.  September 2014 VA treatment records were consistent with those from January 2014.  Group therapy notes through December 2014 indicate that the Veteran continued to participate appropriately in group discussions.  He was able to complete activities such as mowing his lawn and home maintenance projects (see, e.g., August 2014 progress note), but checks the house for security at night (see, e.g., November 2014 progress note).  

In a February 2014 rating decision, the AOJ granted an increased rating of 70 percent for service-connected PTSD, effective the date of the December 2013 VA examination.  

On October 2014 VA examination, the examiner determined that the Veteran's diagnosed psychiatric disability encompassed both PTSD and depression, resulting in occupational and social impairment with deficiencies in most areas.  The examiner opined that the Veteran's depression had developed secondary to his PTSD, and that the both disabilities contributed to the assessed level of occupational and social impairment.  At that time, the Veteran continued to be separated from his wife, which he reported was the result of his verbal abuse.  

The Veteran reported that he was sleeping five hours nightly, with use of medication.  He reported avoiding crowds and reminders of trauma, and reported thoughts of suicide with no intent.  He expressed survivor's guilt and became emotional when discussing his combat experiences.  Other PTSD symptoms recorded by the examiner included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in adapting to stressful situations, difficulty establishing and maintaining effective relationships, and circumstantial, circumlocutory, or stereotyped speech.  Symptoms associated with depression included anhedonia, insomnia, psychomotor agitation, fatigue, loss of energy, feelings of guilt, and poor concentration.

On mental status examination, the Veteran was appropriate dressed and groomed, with anxious mood and affect.  He had anxious psychomotor behavior.  His speech was rapid, pressured, and slightly tangential, with frequent loss of train of thought.  His thoughts were otherwise coherent and goal-directed, and there was no evidence of delusion, hallucinations, or obsessions.  The examiner noted that the Veteran's psychiatric symptoms would impair his employability, due to such factors as increased risk of interpersonal conflict, decreased concentration and motivation, excessive absenteeism, impaired concentration, and slowed reactions and thought processes. 

In a December 2014 rating decision, the Veteran was granted TDIU, effective May 16, 2014.

In December 2015, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, indicating that he was again living with his wife.  

The Board acknowledges the Veteran's descriptions of the effects his PTSD has had on his life since separation from active service, to include poor treatment on return from service in Vietnam and occupational impairment that cut short a planned career in law enforcement.  However, in considering his request for an increased rating, the Board is required to consider the functional limitations caused by his service-connected psychiatric disability during the time period under appeal, which extends one year prior to his December 2011 claim.  

To that end, the Board has considered whether the Veteran is entitled to a rating in excess of 50 percent prior to December 23, 2013.  The May 2012 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, which is consistent with VA treatment and group therapy records that note symptoms such as anxiety, depression, sleep impairment, and social avoidance, but are negative for any evidence of delusion, impaired speech, neglect of hygiene, impaired impulse control, or obsessions, which might indicate more severe impairment.  Further, while the Veteran was estranged from his wife and had difficulty trusting and interacting with members of the general public, he maintained good relationships with his family members and was able to interact successfully with fellow Veterans.  His treating VA clinicians consistently assigned a GAF of 50, suggesting serious symptoms, but described his overall level of impairment as "moderate," which is more consistent with the GAF (57) assigned on May 2012 VA examination, and with the 50 percent rating currently assigned.

Nonetheless, the Board acknowledges that additional evidence in the record, specifically the December 2013 correspondence from his former employer, suggests that the Veteran's occupational impairment prior to December 23, 2013, was more serious than that shown on VA examination.  Specifically, the Veteran's anger and irritability led to his physically assaulting a co-worker.  The Board notes that the Veteran's behavior toward his wife (which he admitted included verbal and physical abuse) also suggests impairment in excess of that contemplated by the 50 percent rating assigned for that time period.  Consequently, considering the evidence of record in the light most favorable to the Veteran (as is required by law), the Board finds that the Veteran is entitled to a 70 percent rating as of December 19, 2011, the date his claim for an increased rating was received.  

The Board has carefully reviewed the Veteran's record and finds that the Veteran's service-connected psychiatric disability (to include PTSD and depression, as diagnosed on October 2014 VA examination) have not been manifested by symptoms that meet or more nearly approximate the criteria for a 100 percent rating at any time during the appeal period.  Mental status examinations throughout do not reflect symptoms causing total impairment that might be analogous to such examples as gross impairment in thought process or communication, persistent delusions or hallucinations, danger of hurting himself or others, disorientation, or memory loss for his name or those of close relatives.  Notably, while the Veteran was estranged from his wife, he reported that he had good relationships with his children, and that he enjoyed living with his brother.  Additionally, while he infrequently reported suicidal thoughts (actively denying such thoughts on most occasions), he denied any active plans.  The Board acknowledges the June 2012 Vet Center intake, in which the box next to "grossly disorganized catatonic behavior" was marked, but finds that the form was completed in error, as it is reasonable to expect that a symptom of that severity would have been further discussed, which it is not.  See FED. R. EVID. 803(7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring).  While the Board acknowledges that TDIU was granted during this time period, reflecting total occupational impairment, when considered as a whole, the Veteran's PTSD symptomatology does not reflect a disability picture analogous to total occupational and social impairment.  Therefore, a 100 percent rating is not warranted for any time under consideration. 

The Board has considered whether an increased rating is warranted prior than the date of claim, under the "look back" provisions of 38 C.F.R. § 3.400(o)(1), (2).  The Board acknowledges that the medical record indicates that the Veteran's psychiatric disability increased in severity prior to the date he filed his claim, that he assaulted someone at work and was held in contempt of court at some point in 2011, and that he sought VA treatment for the symptom exacerbation as early as November 2011.  However, the Veteran and his wife both reported, on numerous occasions, that the increase in the Veteran's psychiatric symptoms had manifested several years prior to his filing the instant claim and was associated with the result of information revealed to the Veteran when his father died in 2006.  Thus, the Board finds that at it is factually ascertainable that the increase in disability occurred greater than one year prior to the filing of the increased rating claim, and that, consequently, the "look back" provisions do not apply; an earlier effective date for an increased rating is not warranted.

The Board has also considered whether an extraschedular rating for PTSD is warranted at any point during the period on appeal.  The record does not suggest that the rating criteria are inadequate for rating the Veteran's psychiatric disability, so as to warrant referral for consideration of an extraschedular rating.  The effects of his service-connected disability, i.e., occupational and social impairment, have been fully considered and are expressly contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


Finally, as noted in the introduction, the Veteran was granted entitlement to TDIU in a December 2014 rating decision.  He did not initiate an appeal with respect to the effective date assigned, and that matter is not before the Board at this time.  


ORDER

A 70 percent, but no higher, rating for the Veteran's PTSD, from the earlier effective date of December 19, 2011, is warranted.  The appeal is granted to that extent, subject to laws and regulations governing payment of VA monetary benefits.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


